EXHIBIT 16.1 [Letterhead of M&K CPAS, PLLC] February 20, 2013 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Ladies and Gentlemen: We have read Item 4.01 of Form 8-K dated February 20, 2013 of Sputnik Enterprises, Inc. and are in agreement with the statements contained in first sentence with regards to the dismissal of M&K CPAS, PLLC, of the first paragraph, the second and third paragraphs therein in their entirety. We have no basis to agree or disagree with other statements of the Registrant contained therein. /s/ M&K CPAS, PLLC M&K CPAS, PLLC
